Violating Prohibition Law.
Heard before Hon. M. Sollie.John Freeman was convicted , of violating , the prohibition law, and he appeals.Affirmed.No brief reached the Beporter.The only question presented to us goes to the sufficiency of the indictment. The indictment was not subject to demurrer because it failed to name the party to whom the liquor was sold.—Jones v. State, 136 Ala. 118, 34 South. 236; Grace v. State, 1 Ala. App. 211, 56 South. 25. Section 7 of the act approved August 9, 1909 (General and Local Acts Special Session 1909, p. 12), which is “an act to promote temperance,” etc., declares that the act shall be liberally construed, so as to accomplish the purpose thereof, which is to promote temperance and discourage the use and consumption of prohibited liquors. Giving a strict construction to every word in the above indictment, it was plainly sufficient. It may charge more than the law now requires such an indictment to charge, but it plainly charges the defendant with a violation of our present prohibition laws.—Code, § 7353; Mitchell v. State, 141 Ala. 90, 37 South. 407; Olmstead v. State, 89 Ala. 16, 7 South. 775; Tonsey v. State, 151 Ala. 83, 44 South. 183.There is no error in the record. The judgment of the court below is affirmed.Affirmed.